Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
   
Examiner cites particular columns or paragraphs, and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.


Claim Objections

Claim 4 objected to because of the following informalities:  The claim recites “based on a reference signal” in lines 3-4, which appears to be “based on the reference signal”.  Appropriate correction is required.

Claim 18 objected to because of the following informalities:  The claim recites “based on a reference signal” in lines 3-4, which appears to be “based on the reference signal”.  Appropriate correction is required.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 19-20  of U.S. Patent No. 11,079,888. Although the claims at issue are not identical, they are not patentably distinct from each other as shown in the table below.

Instant Application 17383588

1. A touch sensor device (TSD) comprising: 

a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD; 

a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, 






wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to 








generate a digital signal that is representative of a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes; 

memory that stores operational instructions; and 

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: 






determine the region of the surface of the TSD that is associated with the overlay based on the digital signal; and

adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay.

2. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change the number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay
in accordance with detecting user interaction with the overlay. 
4. The TSD of claim 1, wherein when enabled, the DSC of the plurality of DSCs is configured to: 
receive a reference signal and to generate a TSD electrode signal based on a reference signal; and
provide the TSD electrode signal to the TSD electrode of the plurality of TSD electrodes to service the TSD electrode and simultaneously to sense a change of the TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes.

7. The TSD of claim 4, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to generate the reference signal and to provide the reference signal to the DSC.

US Patent 11,079,888
1. A touch sensor device (TSD) comprising:
a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD;

a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, wherein a DSC of the plurality of DSCs is operably coupled to receive a reference signal and to generate a TSD electrode signal based on the reference signal, 

wherein, when enabled, the DSC operably coupled and configured to: provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD; and
generate a digital signal that is representative of the change of impedance of the TSD electrode;



memory that stores operational instructions; and

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:

generate the reference signal;

process the digital signal generated by the DSC of the plurality of DSCs and a plurality of other digital signals generated by other DSCs of the plurality of DSCs to determine the region of the surface of the TSD that is associated with the overlay; and

adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay 














in accordance with detecting user interaction with the overlay.

3. The TSD of claim 1, wherein, when enabled, the one or more processing
 modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

2.  The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
5. The TSD of claim 4, wherein the DSC of the plurality of DSCs further comprises:
a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode.

10. The TSD of claim 1, wherein the DSC of the plurality of DSCs further comprises:
a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to: detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and generate the digital signal that is representative of the change of impedance of the TSD electrode.

6. The TSD of claim 5 further comprising:
the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including:
a power source reference circuit configured to provide at least one of a
voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the 
current reference to produce the analog signal.

11. The TSD of claim 10 further comprising: the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and the power source change detection circuit including:
a power source reference circuit configured to provide at least one of  a voltage reference or a current reference; and a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal.

8. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase the number of operational electrodes of the plurality of TSD electrodes that are implemented to 
service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

3. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to increase the number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
9. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD.

4. The TSD of claim 1, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD.
10. The TSD of claim 9, wherein the one or more characteristics of the overlay includes one or more of: 
an outline of the overlay;
locations of keys of the overlay;
a location of the overlay on the surface of the TSD;
location of the one or more marker electrodes within the at least a portion of the surface of the TSD;
a pattern of the one or more marker electrodes;
a function of the overlay;
a type of the overlay; or
an orientation of the overlay.
5. The TSD of claim 4, wherein the one or more characteristics of the overlay includes one or more of:
an outline of the overlay;
locations of keys of the overlay;
a location of the overlay on the surface of the TSD;
location of the one or more marker electrodes within the at least a portion of the surface of the TSD;
a pattern of the one or more marker electrodes; 
a function of the overlay; 
a type of the overlay; or 
an orientation of the overlay.

11. The TSD of claim 1, wherein the TSD is a portable device that includes an internal power source.

6.  The TSD of claim 1, wherein the TSD is a portable device that includes an internal power source.
12. The TSD of claim 1, wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of 
the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction.

7.  The TSD of claim 1, wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction.
13. The TSD of claim 1, wherein:
the TSD includes multiple sections;
the TSD has a first shape when the multiple sections are implemented within a first configuration; and
the TSD has a second shape when the multiple sections are implemented within a second configuration.

8. The TSD of claim 1, wherein:
the TSD includes multiple sections;
the TSD has a first shape when the multiple sections are implemented within a first configuration; and
the TSD has a second shape when the multiple sections are implemented within a second configuration.

14. The TSD of claim 1, wherein the surface of the TSD includes at least one of anon-flat surface or curved surface.

9. The TSD of claim 1, wherein the surface of the TSD includes at least one of a non-flat surface or curved surface.
15. A touch sensor device (TSD) comprising:

a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD;









a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, 







wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to 









generate a digital signal that is representative of a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes;

memory that stores operational instructions; and 

one or more processing modules operably coupled to the plurality of DSCs and the
memory, wherein, when enabled, the one or more processing modules is configured to
execute the operational instructions to:



process the digital signal generated by the DSC of the plurality of DSCs and a plurality of other digital signals generated by other DSCs of the plurality of DSCs to determine the region of the surface of the TSD that is associated with the overlay;
process the digital signal generated by the DSC of the plurality of DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD; and

adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay.

16. The TSD of claim 15, wherein, when enabled, the one or more processing 5 modules is configured to execute the operational instructions to adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change the number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay 
in accordance with detecting user interaction with the overlay.

18. The TSD of claim 15, wherein when enabled, the DSC of the plurality of DSCs is configured to: 

receive a reference signal and to generate a TSD electrode signal based on a reference signal; and 

provide the TSD electrode signal to the TSD electrode of the plurality of TSD electrodes to service the TSD electrode and simultaneously to sense a change of the TSD electrode signal based on the change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes.
12. A touch sensor device (TSD) comprising:

a plurality of TSD electrodes associated with a surface of the TSD, wherein an overlay that includes one or more marker electrodes also being associated with a region of the surface of the TSD, 
wherein the plurality of TSD electrodes includes a first subset of the plurality of TSD electrodes aligned in a first direction and a second subset of the plurality of TSD electrodes that are separated from the first subset of the plurality of TSD electrodes by a dielectric material and are aligned in a second direction;

a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes, 
wherein a DSC of the plurality of DSCs is operably coupled to 
receive a reference signal and to generate a TSD electrode signal based on the reference
signal, 

wherein, when enabled, the DSC operably coupled and configured to: provide the TSD electrode signal to a TSD electrode of the plurality of TSD electrodes and simultaneously to sense a change of the TSD electrode signal based on a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes based on the overlay being associated with the at least a portion of the surface of the TSD; and
generate a digital signal that is representative of the change of impedance of the TSD electrode;



memory that stores operational instructions; and

one or more processing modules operably coupled to the plurality of DSCs and the memory, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to:

generate the reference signal;

process the digital signal generated by the DSC of the plurality of DSCs and a plurality of other digital signals generated by other DSCs of the plurality of DSCs to determine the region of the surface of the TSD that is associated with the overlay to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD; and 



adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay. 












in accordance with detecting user interaction with the overlay.

17. The TSD of claim 15, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of a subset of the plurality of TSD 
electrodes that are implemented to service 
the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.

13. The TSD of claim 12, wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to adapt the sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to operate fewer than all of another subset of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay in accordance with detecting user interaction with the overlay.
19. The TSD of claim 18, wherein the DSC of the plurality of DSCs further comprises: 
a power source circuit operably coupled via a single line to the TSD electrode, 30 wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and 
a power source change detection circuit operably coupled to the power source circuit, wherein, when enabled, the power source change detection circuit is configured to:
detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and 
generate the digital signal that is representative of the change of impedance of the TSD electrode.

19.  The TSD of claim 12, wherein the DSC of the plurality of DSCs further comprises:
a power source circuit operably coupled via a single line to the TSD electrode, wherein, when enabled, the power source circuit is configured to provide an analog signal via the single line coupling to the TSD electrode, and wherein the analog signal includes at least one of a DC (direct current) component or an oscillating component; and
a power source change detection circuit operably coupled to the power source 
circuit, wherein, when enabled, the power source change detection circuit is configured to:
detect an effect on the analog signal that is based on an electrical characteristic of the TSD electrode; and
generate the digital signal that is representative of the change of impedance of the TSD electrode.

20. The TSD of claim 19 further comprising:
the power source circuit including a power source to source at least one of a voltage or a current via the single line to the TSD electrode; and 
the power source change detection circuit including:
a power source reference circuit configured to provide at least one of a 
voltage reference or a current reference; and 
a comparator configured to compare the at least one of the voltage and the current provided via the single line to the TSD electrode to the at least one of the voltage reference and the 
current reference to produce the analog signal.
20. The TSD of claim 19 further comprising:
the power source circuit including a power source to source at least one of a voltage or
a current via the single line to the TSD electrode; and
the power source change detection circuit including:
a power source reference circuit configured to provide at least one of a voltage reference or a current reference; and
a comparator configured to compare the at least one of the voltage and the current
provided via the single line to the TSD electrode to the at least one of the voltage reference and the current reference to produce the analog signal.





Allowable Subject Matter

Claims 1-20 are being rejected for Double Patenting, but would be allowable upon approval of a corresponding timely filed terminal disclaimer, and upon overcoming the above objections to claims 4 and 18.

The following is a statement of reasons for the indication of allowable subject matter: 

	Regarding claim 1, Chang (US 2015/0091847) discloses a touch sensor device (TSD) (see Figs. 3A-4A) comprising: a plurality of TSD electrodes associated with a surface of the TSD (see electrodes X1-XM and Y1-YN in Figs. 3A-3B); a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M), wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to generate a digital signal that is representative of a change of impedance of the TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”). 
Kumar (US 2019/0042040) discloses an overlay that includes one or more marker electrodes also being associated with a region of a surface of a touch sensor device (TSD) (para[0018]-para[0022]; see overlay 106 in Figs. 1 and 3-4, including 304, 306 and 308 “embodied as any material capable of indicating a contact or "touch" on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.”; “index dots 304 may indicate to the compute device 102 the area of the touch screen display 104 to be used by the input overlay device 106”, “top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge”; “marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”); a change of impedance of a TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, by causing a change of impedance of the capacitive touch screen 104); memory that stores operational instructions (see memory 504 and data storage 508 in Fig. 5; para[0027]-para[0028]; para[0030]); and one or more processing modules operably coupled to drive-sense circuits (DSCs) and the memory (see 502 in Fig. 5-6; para[0027]-para[0029]; para[0033]), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: determine the region of the surface of the TSD that is associated with the overlay based on a digital signal (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”; e.g. "the marker dots 308 may indicate input overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308”; “For example…, there may be 32 possible marker dots 308, and the presence of a marker dot 308 in a particular position can represent a “1” and the absence of a marker dot 308 can represent a “0””; “The 32-bit string that the marker dots 308 represent can be used to look up input overlay device parameters in the overlay configuration database 612”; “The overlay parameters of the input overlay device 106 may include… the area of the touch screen display 104 to be used by the input overlay device 106”).
However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the one or more processing modules is configured to execute the operational instructions to:… adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay”, as claimed in claim 1.

Regarding claims 2-14, these claims would be allowed based on their dependence from claim 1.

Regarding claim 15, Chang (US 2015/0091847) discloses a touch sensor device (TSD) (see Figs. 3A-4A) comprising: a plurality of TSD electrodes associated with a surface of the TSD (see electrodes X1-XM and Y1-YN in Figs. 3A-3B); a plurality of drive-sense circuits (DSCs) operably coupled to the plurality of TSD electrodes (see 320 in Figs. 3A and 3B, including circuits 3211, 321N, 3221 and 322M), wherein, when enabled, a DSC of the plurality of DSCs is configured to service a TSD electrode and to generate a digital signal that is representative of a change of impedance of the TSD electrode (see Fig. 3A-4B; para[0030]-para[0031]; para[0034]-para[0040]; “the touch detecting controller 320 configures the touch rows X1-XM as the transmitting terminals to transmit a touch driving signal, and the touch detecting controller 320 also configures the touch columns Y1-YN as the receiving terminals to receive variations in electrical properties caused by the touch driving signal, thereby executing the mutual capacitor touch detection on the touch columns Y1-YN”; “Simultaneously, the touch detecting controller 320 weighs variations of the touch rows X1-XM in the electrical properties caused by the touch driving signal, and thereby executes the self-capacitor touch detection on the touch rows X1-XM”; “FIG. 4A illustrates a schematic diagram showing a part of a circuit of the touch control detecting apparatus according to the embodiment”; “FIG. 4B illustrates a waveform showing touch detecting actions of the touch control detecting apparatus”; “an analog-to-digital conversion (A/D) may be executed on the detecting voltages VOUTm and VOUTs, wherein an A/D circuit may be constructed in the touch detecting and controlling circuit”); and process[ing] the digital signal generated by the DSC of the plurality of DSCs and a plurality of other digital signals generated by other DSCs of the plurality of DSCs (para[0019]-para[0020]; para[0029]-para[0030]; para[0041]; see Fig. 1).
Kumar (US 2019/0042040) discloses an overlay that includes one or more marker electrodes also being associated with a region of the surface of a touch sensor device (TSD) (para[0018]-para[0022]; see overlay 106 in Figs. 1 and 3-4, including 304, 306 and 308 “embodied as any material capable of indicating a contact or "touch" on the touch screen display 104 and fulfilling the functions described herein, such as metal, conductive rubber, conductive foam, etc.”; “index dots 304 may indicate to the compute device 102 the area of the touch screen display 104 to be used by the input overlay device 106”, “top edge markers 306 indicate to the compute device 102 which edge of the input overlay device 106 is the top or upper edge”; “marker dots 308 indicate to the compute device 102 various input overlay parameters of the input overlay device 106, such as the input overlay device type, the input overlay device manufacture, the area used by the input overlay device 106, and/or other parameters of the input overlay device 106”); a change of impedance of the TSD electrode caused by capacitive coupling between the TSD electrode and the one or more marker electrodes (para[0018]-para[0022]; para[0025]; para[0029]; “When the input overlay device 106 is placed on the touch screen display 104, the index dots 304, the top edge markers 306, and the marker dots 308 are in contact with the touch screen display 104 in a way that triggers a touch on the touch screen display 104 for each dot or marker”, by causing a change of impedance of the capacitive touch screen 104); memory that stores operational instructions (see memory 504 and data storage 508 in Fig. 5; para[0027]-para[0028]; para[0030]); and one or more processing modules operably coupled to drive-sense circuits (DSCs) and the memory (see 502 in Fig. 5-6; para[0027]-para[0029]; para[0033]), wherein, when enabled, the one or more processing modules is configured to execute the operational instructions to: process digital signals generated by the DSCs to determine the region of the surface of the TSD that is associated with the overlay (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”; e.g. "the marker dots 308 may indicate input overlay device parameters by encoding the input overlay device parameters in the bit pattern represented by the marker dots 308”; “For example…, there may be 32 possible marker dots 308, and the presence of a marker dot 308 in a particular position can represent a “1” and the absence of a marker dot 308 can represent a “0””; “The 32-bit string that the marker dots 308 represent can be used to look up input overlay device parameters in the overlay configuration database 612”; “The overlay parameters of the input overlay device 106 may include… the area of the touch screen display 104 to be used by the input overlay device 106”); process the digital signals generated by the DSCs to determine one or more characteristics of the overlay that is associated with the region of the surface of the TSD (para[0021]; para[0027]-para[0029]; para[0033]-para[0037]; see overlay determiner 602 executed by the processor 502 to determine “if the input overlay device 106 is present and determine the parameters of the input overlay device 106 in response to the determination that the input overlay device 106 being present”; “The overlay parameters of the input overlay device 106 may include at least the input overlay device type, the orientation of the input overlay device 106, the key mapping data, the area of the touch screen display 104 to be used by the input overlay device 106, etc.”).
However, the prior art, taken alone or in combination, fails to teach or suggest the following limitations in combination with the rest of the claim, that is, the claim as a whole: “… the one or more processing modules is configured to execute the operational instructions to:… adapt sensitivity of the TSD within the region of the surface of the TSD that is associated with the overlay including to change a number of operational electrodes of the plurality of TSD electrodes that are implemented to service the region of the surface of the TSD that is associated with the overlay”, as claimed in claim 15.

Regarding claims 16-20, these claims would be allowed based on their dependence from claim 15.


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GLORYVID FIGUEROA-GIBSON whose telephone number is (571)272-5506.  The examiner can normally be reached on 9am-5pm, Monday -Friday, Eastern Time.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amare Mengistu can be reached on 571-272-7674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GLORYVID FIGUEROA-GIBSON/Patent Examiner, Art Unit 2623   
		/AMARE MENGISTU/                      Supervisory Patent Examiner, Art Unit 2623